Filed 8/29/12 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2012 ND 177







In the Matter of the Application 

for Disciplinary Action Against 

Randall L. Hoffman, A Person 

Admitted to the Bar of the State 

of North Dakota

   --------------------------

Disciplinary Board of the Supreme 

Court of the State of North Dakota, 		Petitioner

v.

Randall L. Hoffman, 		Respondent







Nos. 20120284







Application for Discipline.

DISBARMENT ORDERED.

Per Curiam.

[¶1]	The Court has before it Findings, Conclusions, and Recommendation of Hearing Panel recommending that Randall L. Hoffman be disbarred from the practice of law for violation N.D.R. Lawyer Discipl. 4.1 and that N.D.R. Lawyer Discipl. Rule 1.2 provides grounds for discipline.  We disbar Hoffman from the practice of law.

[¶2]	Hoffman was admitted to practice law in the state of North Dakota on October 10, 1991.  On October 23, 2003, this Court suspended Hoffman from the practice of law for one year beginning December 1, 2003, because of his violations of N.D.R. Prof. Conduct 1.12(a), 3.4(d), 4.2 and 4.4.  
See
 
In re Hoffman
, 2003 ND 161, ¶ 33, 670 N.W.2d 500.  In 2005, Hoffman petitioned for reinstatement to the bar.  On October 18, 2005, this Court denied reinstatement, concluding Hoffman failed to establish by clear and convincing evidence that he should be reinstated to the practice of law in any capacity.  
See
 
In re Hoffman
, 2005 ND 171, ¶ 23, 704 N.W.2d 810.  Hoffman has been suspended from the practice of law since that time.

[¶3]	On April 3, 2012, Hoffman admitted service of a Petition for Discipline.  The Petition alleged that Hoffman was convicted of Continuous Sexual Abuse of Child, a class AA Felony; Corruption of a Minor, a class C Felony; and Attempted Gross Sexual Imposition, a class A Felony.  The Petition alleged that the conviction was a serious crime within the meaning of N.D.R. Lawyer Discipl. 4.1 and is grounds for discipline under N.D.R. Lawyer Discipl. 1.2, which provides that a lawyer may be disciplined for “committing a criminal act that reflects adversely on the lawyer's honesty, trustworthiness, or fitness as a lawyer.”

[¶4]	The matter was submitted to a Hearing Panel of the Disciplinary Board.  Hoffman did not file a response to the Petition for Discipline.  Through a scheduling order, the Hearing Panel gave Hoffman until May 31, 2012, to provide any response.  Hoffman did not file a response.  The Hearing Panel gave Disciplinary Counsel until June 30, 2012, to bring a motion for further proceedings.  On June 7, 2012, Disciplinary Counsel filed a Motion and Brief for Recommendation of Disbarment.

[¶5]	The Findings, Conclusions, and Recommendation of Hearing Panel were filed with this Court on July 9, 2012.  The Hearing Panel recommended Hoffman be disbarred in light of his conviction.  Hoffman provided the Disciplinary Board with an address for delivery of papers relating to this matter.  On July 10, 2012, Hoffman was notified by mail at that address that he had 20 days after the date of service of the Findings, Conclusions, and Recommendation of Hearing Panel in which to file an objection with this Court.  No objection was received.  The Court considered the matter, and

[¶6]	ORDERED, that the Findings, Conclusions, and Recommendation of Hearing Panel is accepted and Randall L. Hoffman is DISBARRED from the practice of law.

[¶7]	Gerald W. VandeWalle, C.J.

Dale V. Sandstrom

Mary Muehlen Maring

Carol Ronning Kapsner

Daniel J. Crothers